Timothy Hiller

From: Ken Hiller <khiller@kennethhiller.com>

Sent: Wednesday, September 2, 2015 1:49 PM

To: ‘Wertman, Scott E.'; brian@bromberglawoffice.com; jonathanmiller314@qmail.com;
sandrews @kennethnhiller.cam; thiller@kennethhiller.cam

Ce: ‘Peltz, Adam’

Subject: RE: McCrobie v. Palisades Acquisition XVi, LLC et af (15-cv-00018-JTC) - Request for
Missing Documents

Attachments: redlined changes per wortman request.pdf

Dear Mr. Wortman:

Mere is the reclined copy version of the second amended complaint you have requested. Your other questions have
already been answered.

Kenneth Hiller, Esq.

Law Offices of Kenneth Hiller PLLC
6000 North Bailey Avenue, Ste. 14
Amherst, NY 14226

716-564-3288

From: Wortman, Scott E. [mailto:swortman@wbcsk.cam]

Sent: Wednesday, September 02, 2015 1:24 PM

To: Ken Hiller <khiller@kennethhiller.com>; brian@bromberglawoffice.cam; jonathanmiller314@gmail.com;
sandrews@kennethhiller.com; thiller@kennethhiller.com

Cc: Peltz, Adam <apeltz@wbcsk.com>

Subject: RE: McCrobie v. Palisades Acquisition XVI, LLC et al (15-cv-00018-JTC} - Request for Missing Documents

So to confirm:

(1) You do not intend on supplementing the filing with (A) a cover page to the motion; (B) a table of contents
or (C} a table of authorities.

(2) You have not and do not intend on submitting a courtesy copy of the motion... that is, unless expressly
requested by the Court (notwithstanding the Court's rules).

With regards to your proposed SAC, will you provide a redlined version? While you may not find it helpful, itis

quite difficult for defendants to have full awareness of all the modifications without a redlined version. I trust you
prepared the proposed SAC using Microsoft Word or some other word processing program that has track changes
or other basic redlining applications. Please provide a timeline as to when we should expect the redlined version.

Also, I'm only raising the deficiencies in your notice of motion so that 1 know to whom it is addressed and to what
plaintiffis relying on in support of their motion. Do you plan on supplementing the notice of motion?

Thank you again for your cooperation.

Scott
SCOTT E. WORTMAN « PARTNER
WARSHAW BURSTEIN, LLP
555 Ferree AVENUE « New York, NY L007 « weoy wresk.cOoM
Direc? TELEPHONE: 212-984-7723 « FACSIMILE: 212-972-9150
CELL PHONE; 646-709-6408
E-MAIL: SWORTMASMEW BOSE COM

4 f2?

ERS LE,

 

  

USA. MEMBER OF EALSG
EURO-AMERICAN LAWYERS GROUP
Wi DONUWARSH AN OIE:

    

Warshaw Burstein represents clients in the tri-state area of New York, New Jersey and
Connecticut, across the United States and around the world.

From: Ken Hiller [miaiito:khiler@kennethhiliercerm]

Sent: Wednesday, September 02, 2015 1:05 PM

To: Wortman, Scott E. <swortman@wbesk.com>; brian@bramberslawoffice.com; janathanmiller3i4@email.com:
sandrews@kennethhilercom; thiler@kennethhiller com

Cc: Peltz, Adam <apeliz@whbesk.com>

Subject: RE: McCrobie v. Palisades Acquisition XVI, LLC et al (15-cv-00018-JTC} - Request for Missing Documents

 

Dear Mr. Wortman:

[think the motion is self-explanatory. [tis a motion to the Court for an order permitting amendment of the

complaint. The local rules do not require a cover page, a table of contents, a table of authorities, or a courtesy

copy. Although judge Curtin’s chambers rules state they would lke a courtesy copy of the motion papers, in numerous
dealings before him In the past we have not done so, and his chambers have never requested sucha copy. Based on
that history, we did not provide a courtesy copy. If he requests such a copy, we will, of course, accommodate him.

As noted In Timothy Hiller’s affirmation, we did not provide a reclined copy because it was really an entire overhaul of
the complaint and we did not think it would be helpful,

[hope this addresses your questions.

Kenneth Hiller, Esq.

Law Offices of Kenneth Hiller PLLC
6000 North Bailey Avenue, Ste. 1A
Amherst, NY 14226

716-564-3288

From: Wortman, Scott E. [malito:swortman@wohbesk.com]

Sent: Wednesday, September 02, 2015 12:52 PM

To: brian@brombersiawoffice.com: jonathanmillers3l4d@emaiLcom: chiler@kennethhiler.com;
sandrews@kennethhiler.com; thiler@kennethhiller.com

Cc: Peltz, Adam <apelitz@wbcsk.com>

Subject: McCrobie v. Palisades Acquisition XVI, LLC et al (15-cv-00018-JTC) - Request for Missing Documents

 
Dear Counsel,

At your earliest convenience, please provide the following information that appears to be missing from the motion
to amend. If | overlooked something, please let me know.
(1) Cover page
(2) Table of contents
(3) Table of authorities
(4) To whom the notice of motion is addressed? Also, whether you are planning on relying on any item other
than the affirmation of Timothy Hiller in support of your motion?
(5) A Redlined copy of the proposed SAC,
(6) A copy of the cover letter to the court containing the court’s Courtesy Copy of the motion to amend.
Otherwise, a confirmation that either no Courtesy Copy was sent or that no cover letter or other ex parte
communication was used to address the court in this regard.

Thank you for your anticipated cooperation.
Sincerely yours,

Scott

aS BE pe
wat ‘ rae

   
 

  
   
     

    
 

en ay eh SCOTT E, WORTMAN © PARTNER
es Uf i 2 WARSHAW BURSTEIN, LLP
= 4 é = 555 FFT AVENUE « NEW York. NY LOQ017 « Sew avRC se CoN
eo E = DIRECT TELEPHONE: 312-984-7723 «© FACSIMILE: 2£2-972-9450
"he CELL PHONE: 646-709-6468
te, ah E-MAIL: SWGORTMANe WBC
age ATTORNI

U.S.A. MEMBER OF EALG
EURO-AMERICAN LAWYERS GROUP
WIVW. FALG COM WARSILA W-HURSTEIN

 

Warshaw Burstein represents clients in the tri-state area of New York, New Jersey and
Connecticut, across the United States anc around the world,

 

NOTICE: This message is intended only for the use of the individual or entity to which it is addressed, and may
contain information that is privileged, confidential or exempt from disclosure under applicable law. If you are
not the intended recipient of this message, or the employee or agent responsible for delivering this message to
the intended recipient, you are advised that any dissemination, distribution or copying of this message, or acting
on the information contained herein, may be a violation of applicable law and is strictly prohibited. If you have
received this message in error, please notify the sender immediately by replying to this message.

Disclaimer

 
 
 
  

 

i Ais cart

    
 

 

ly for use by t

  

This amiall has been scanned for virus Ga malware, ard may have been autornatically archived by Miniecast Ltd, an innevatar in
     

generated data. ceca

lmore useful place for your huma

 

 

NOTICE: This message is intended only for the use of the individual or entity to which it is addressed, and may
contain information that is privileged, confidential or exempt from disclosure under applicable law. If you are
not the intended recipient of this message, or the employee or agent responsible for delivering this message to
the intended recipient, you are advised that any dissemination, distribution or copying of this message, or acting
on the information contained herein, may be a violation of applicable law and is strictly prohibited. If you have
received this message in error, please notify the sender immediately by replying to this message.

Gisclaimer

     
   

  
  
 

 

receive if, 7 are
on of the contents of
